Citation Nr: 0308534	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  98-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman







INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for 
hypertension and assigned a 10 percent disability rating, 
effective September 11, 1997.  In October 1999, the RO 
increased the disability rating to 20 percent, effective 
September 11, 1997.  The case was previously before the Board 
in March 2000, when it was remanded for additional 
development.

The case came before the Board again in March 2002 and 
November 2002, when additional development was undertaken 
with regard to the issue on appeal, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  Following the 
completion of this development, the Board provided notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After having reviewed the veteran's 
response to the notice, the Board will now adjudicate the 
veteran's claim.

A hearing was held before the undersigned Member of the Board 
sitting in Phoenix, Arizona, in February 2000.  A transcript 
of this hearing testimony has been associated with the claims 
file.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The evidence does not show that the veteran's diastolic 
blood pressure has been predominantly 120 or more during the 
appellate period.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the veteran's hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.104 including Diagnostic Code 7101 (1997); 38 C.F.R. §§ 
4.7, 4.104 including Diagnostic Code 7101 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim and whether he or VA bears the 
burden of producing or obtaining that evidence or information 
by means of the discussions in the April 1998 rating 
decision; September 1998 statement of the case; the October 
1999 and November 2001 supplemental statements of the case; 
and the March 2000 Board remand.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO has made attempts to 
obtain the veteran's service medical records, private medical 
records, VA medical records, and has provided the veteran 
with VA examinations to clarify the nature and severity of 
his hypertension.

Factual Background.  Both the veteran's August 1969 pre-
induction examination and his August 1971 separation 
examination are negative for a diagnosis of hypertension.  
However, it was noted on the veteran's separation examination 
that his blood pressure was 140/90.

A report of physical examination from the Apache Power 
Company, dated in July 1972, reflects a blood pressure 
reading of 155/95.  Also attached to the examination report 
is a log of periodic blood pressure readings, dating from 
September 1971 to January 1974.  The log reflects that the 
veteran's diastolic reading during this time period ranged 
from 70 to 91.

The next evidence of hypertension was in May 1978, when the 
veteran was hospitalized for schizophrenia at the Tucson 
VAMC.  At that time, the veteran gave a history of being 
diagnosed with hypertension in 1971.

Subsequent treatment records from the Tucson VAMC, dating 
from July 1985 to November 1997, reflect the veteran's 
longstanding history of hypertension.  Blood pressure 
readings during this period do not reflect any diastolic 
pressures over 110, nor any systolic pressures in excess of 
200.  Specifically, systolic pressure readings ranged from 
117 to 173, and diastolic pressure readings ranged from 62 to 
107.

In February 1987, the veteran was admitted to Benson 
Hospital, where he reported that his blood pressure had 
increased while in service.  He stated that since the 
morning, he had felt dizzy, tightness in the chest, and 
shallow breathing.  Diagnosis upon discharge was of 
hypertension and a history of schizophrenia.  The veteran was 
admitted to Benson Hospital again in October 1987, and when 
he was discharged the following month, diagnoses included 
hypertension, poorly controlled.  His hypertension was 
treated with sublingual Procardia, which controlled it "very 
nicely" during his hospital stay.  

In an April 1998 rating decision, the RO granted service 
connection for hypertension.  Among other things, the RO 
found that the current medical evidence showed that the 
veteran was on medication for his hypertension, with variable 
success at control.  However, the record did not reflect any 
diastolic pressures over 110, nor any systolic pressures in 
excess of 200.  Therefore, the RO assigned a 10 percent 
disability rating, effective September 11, 1997.

The veteran appealed the April 1998 rating decision to the 
Board, contending that he was entitled to a disability rating 
in excess of 10 percent.  In conjunction with his appeal, the 
veteran submitted additional private treatment records dated 
in November 1998 from the Quiburi Mission Good Samaritan 
Center and Benson Hospital.  Blood pressure readings taken at 
the Quiburi Mission Good Samaritan Center were 180/98, 
186/102, 140/110, 140/94, 186/110, 190/126, 188/120, 200/122, 
174/98, 188/89, 170/108, 178/110, 162/86, 158/92, and 158/92.  
The records from Benson Hospital reflect readings of 160/88, 
187/106, 186/110, 190/126 and 188/120.

The veteran underwent another VA hypertension examination in 
January 1999.  At that time, the examiner noted that the 
veteran was being followed for polycythemia, hypertension, 
and carpal tunnel syndrome.  Past problems with alcoholism, 
paranoid schizophrenia, and Barrett's esophagus were noted.  
The veteran was taking a beta-block, Ace inhibitor and H2 
blocker, as well as anti-depressant and anti-anxiety 
medication.  The examiner noted that the veteran's medical 
records from 1978 reflected the presence of hypertension, 
extremely labile, "sometimes normal, sometimes not," often 
correlating with the intake of alcohol.

According to the veteran, his blood pressure had been as high 
as 200/122, and he was told to treat it during service, but 
he did not.  After taking a physical examination in 
conjunction with becoming a dynamite handler after service, 
the veteran treated himself with diet, and his pressure came 
down "somewhat."  Since then, however, his blood pressure 
has been elevated periodically, and at the time of the 
examination, he was on medication with "fairly good 
results."  The veteran reported having dyspnea on exertion 
and occasional chest pain, though not necessarily with 
exertion or when upset.  On objective physical examination, 
the veteran's blood pressure in the right arm, sitting, was 
150/70.  He was well-developed, well-nourished, and slightly 
overweight.

The veteran underwent another VA hypertension examination in 
August 1999.  His systolic pressure, measured three times on 
the right, ranged from 170 to 180, while his diastolic 
pressure ranged from 88 to 100.  The veteran's chest was 
clear to auscultation and percussion.  On cardiovascular 
examination, the veteran had regular rate and rhythm.  No 
gallops, rubs or murmur were noted.  The diagnostic 
impression was of hypertension, poorly controlled.  The 
examiner noted that the veteran had "significant problems 
with moderate to severe hypertension."  The veteran was 
advised to make an appointment with his primary care 
physician for adjustments to his medication.

Outpatient treatment records from the Tucson VAMC, dating 
from December 1997 to August 1999, reflect continued 
treatment for hypertension, with blood pressure readings 
ranging from 130/80 to 190/126 in November 1998 to 160/100 in 
March 1999.  Private treatment records from L. M. Lesueur, 
M.D., and S. V. Dikman, M.D., also reflect diagnoses of 
hypertension.  Blood pressure readings of 162/102 were noted 
in January 2001, and of 152/92 in February 2001.

At his February 2000 personal hearing, the veteran testified, 
in part, that he was receiving treatment for his hypertension 
at the Tucson VAMC.  He testified that he was currently 
receiving four medications for his hypertension, and that his 
medications had been changed since the August 1999 VA medical 
examination.  Furthermore, he testified that he last had his 
blood pressure checked a week before the hearing, and that 
the reading was 141/77.  On inquiry, he testified that 
sometimes his medication did not adequately control his 
hypertension, and noted the fact that he had a blood pressure 
reading of 186/98, a month earlier.

In August 2001, the veteran was afforded a VA heart 
examination, at which time his blood pressure was 155/94 
bilaterally.  A stress test was recommended.  The veteran 
again underwent a VA examination in August 2002, at which 
time he presented as obese, hypertensive, diabetic, and on 
multiple medications.  The veteran complained of shortness of 
breath and an inability to perform any physical activity.  It 
was noted that the veteran appeared to have some orthopnea, 
some paroxysmal nocturnal dyspnea that was not particularly 
severe, but that occurred three to four times a month.  He 
also had clear dyspnea on exertion with climbing any stairs 
at all, and walking only a block.  A treadmill examination 
was performed, and the veteran was able to exercise for seven 
minutes to a level of seven METS.  The technician described 
the veteran's exercise tolerance as "poor."  The veteran 
developed hypertension with the test, but no chest pain.  A 
follow-up examination was provided in December 2002, for the 
purpose of obtaining blood pressure readings taken over the 
course of three days.  They were noted to be 160/99 on 
December 6, 2002; 170/100 on December 9, 2002; and 168/102 on 
December 11, 2002.  At that time, the veteran was taking 
medication for his hypertension.

Legal Criteria.  The veteran is appealing the disability 
rating assigned following the RO's initial award of service 
connection for hypertension in April 1998, which assigned a 
10 percent disability evaluation.  Subsequently, during the 
pendency of the appeal, the RO increased the veteran's rating 
for hypertension to 20 percent.  In a case such as this, 
where the veteran has appealed the initial disability rating, 
the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In general, disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  However, the Board will consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).

The veteran's hypertension is evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7101.  
The Board notes that, during the pendency of this appeal, VA 
issued new regulations for evaluating disability due to 
diseases of the cardiovascular system, effective January 12, 
1998.  62 Fed. Reg. 65,219 (Dec. 11, 1997).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a 
liberalizing change in a regulation during the pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined its 
retroactive application.  Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  In light of the Court's holding in Karnas, 
the Board has compared the previous version of DC 7101 
(1997), and the new version of the regulation as published in 
62 Fed. Reg. 65,219 (effective Jan. 12, 1998), and the Board 
finds that, although the regulations have been rephrased, the 
elements to be considered in determining the degree of 
disability have not been changed in a substantive way so as 
to affect the outcome of the veteran's claim in this case.

The "old" criteria in Diagnostic Code 7101 provided that a 
10 percent disability rating was warranted if diastolic 
pressure was predominantly 100 or more.  A 20 percent rating 
was warranted if diastolic pressure was predominantly 110 or 
more and there were definite symptoms.  A 40 percent rating 
was warranted if diastolic pressure was predominantly 120 or 
more and there were moderately severe symptoms.  A 60 percent 
rating was warranted if diastolic pressure was predominantly 
130 or more and there were severe symptoms.  Note 1 to the 
"old" Diagnostic Code 7101 provided that, for the 40 
percent and 60 percent ratings, there should be careful 
attention to diagnosis and repeated blood pressure readings.  
Note 2 specified that, when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent would be assigned.  38 C.F.R. § 4.104 
(1997).

The "new" criteria of Diagnostic Code 7101 provides that a 
10 percent disability rating is warranted when the diastolic 
pressure is predominantly 100 or more; the systolic pressure 
is predominantly 160 or more; or the minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent disability rating is warranted 
when the diastolic pressure is predominantly 110 or more, or 
the systolic pressure is predominantly 200 or more.  A 40 
percent rating is warranted for diastolic pressure 
predominantly 120 or more, with moderately severe symptoms.  
A 60 percent rating is warranted where diastolic pressure is 
130 or more with severe symptoms.  Note 1 provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For the purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Note 2 states: Evaluate 
hypertension due to aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic type, as part of the 
condition causing it rather than by a separate evaluation.  
38 C.F.R. § 4.104 (2002).

Analysis.  Based on the findings noted above, the Board 
concludes that the veteran's hypertension is most 
appropriately evaluated as 20 percent disabling under both 
the "old" and "new" criteria for evaluating hypertension 
under Diagnostic Code 7101.  As set forth above, neither 
version is more favorable to the veteran.  The veteran has 
been shown to require continuous medication for his 
hypertension.  While it was noted that the veteran had poorly 
controlled hypertension, as well as blood pressure readings 
of 190/126, 200/122, and 190/126 noted in private treatment 
records dated in November 1998, all of the numerous remaining 
blood pressure readings recorded since the date of the 
veteran's claim reflect diastolic pressure predominately less 
than 110.  Given the blood pressure readings recorded during 
the course of this appeal, the record evidence clearly shows 
that the diastolic pressure reading are not predominantly 120 
or more, as required for a 40 percent rating.  Thus, the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 20 percent for hypertension.

Moreover, the Board finds that there are no distinct periods 
of time, since the effective date of service connection, 
during which the veteran's hypertension has been manifested 
by diastolic pressure reading predominantly 120 or more.  
Thus, "staged ratings" are not warranted for any period 
since the effective date of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the preponderance of the 
evidence is against the claim for a higher rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board notes that higher ratings also are possible under 
38 C.F.R. 4.104, Code 7007 (2001), if it is shown that 
hypertension has progressed into hypertensive heart disease.  
See also 38 C.F.R. 3.309(a) (2001) (acknowledging that 
hypertension is an "early symptom" preceding the development 
of heart disease).  And if it has, then VA can rate his 
disability under this alternative code if the reason for the 
change is adequately explained.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992); Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
However, there is no medical evidence of hypertensive heart 
disease upon which to base a higher rating pursuant to 
Diagnostic Code 7007 in this case.

The Board further concludes that an extraschedular evaluation 
is not warranted, since the evidence does not show that the 
veteran's hypertension presents an unusual or exceptional 
disability picture.  38 C.F.R. § 3.321(b)(1).  There is no 
evidence indicating a greater degree of functional loss 
attributable to the veteran's hypertension than that 
commensurate with the assigned rating.  Therefore, the 
regular schedular standards, with the evaluation currently 
assigned, adequately compensate the veteran for any adverse 
industrial impact caused by his hypertension.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for hypertension is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

